internal_revenue_service number release date index no cc psi - plr-100655-00 date p1 a b c d state w dear this is in reply to a letter dated date and subsequent correspondence submitted by your authorized representative requesting certain rulings regarding the formation of p1 p1 is a state w limited_liability_company the initial members of p1 are a b c and d initially a b c and d will each contribute cash to p1 each will receive a twenty-five percent interest in p1 subsequent to the receipt of this letter a proposes to contribute certain real_property to p1 in exchange for additional units in p1 at the time of the contribution of the real_property to p1 it will be subject_to a mortgage following the contribution of the real_property to p1 p1 will execute a debt assumption_agreement making it primarily liable on the mortgage coinciding with p1’s execution of the assumption_agreement a proposes to execute a continuing guarantee thereby continuing a’s individual liability on the mortgage a’s guarantee would be a guarantee of payment so the creditor could proceed directly against a without first attempting to collect from p1 a also would waive any subrogation or similar rights to repayment a also will agree to indemnify p1 if it were required to satisfy the liability a represents that no other person would guarantee or otherwise bear the economic risk of loss with respect to the liability a’s authorized representative represented that under state w law a member of a state w limited_liability_company is not liable for the acts debts or obligations of the limited_liability_company sec_721 of the internal_revenue_code provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership however if the property contributed to the partnership is encumbered and the encumbrance becomes a liability of the partnership then under sec_752 the contributing_partner is deemed to receive a distribution of money from the partnership in an amount equal to the reduction in the partner’s share of the liability sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership is the amount of the money and the adjusted_basis of the property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 by the contributing_partner at the time of the contribution sec_731 provides that in the case of a distribution by a partnership to a partner gain is generally not recognized to the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution under sec_731 no gain_or_loss is recognized by a partnership on a distribution to a partner of property including money sec_752 provides that any increase in a partner's share of liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by the partner of partnership liabilities is considered a contribution of money by the partner to the partnership similarly under sec_752 any decrease in a partner's share of liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of the individual liabilities is considered a distribution of money to the partner by the partnership sec_1_752-1 the income_tax regulations provides that a partnership_liability is a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 sec_1_752-2 provides that a partner’s share of a recourse partnership_liability equals the portion of that liability if any for which the partner or related_person bears the economic risk of loss the determination of the extent to which a partner bears the economic risk of loss for a partnership_liability is made under the rules in paragraphs b through j of sec_1_752-2 sec_1_752-2 provides that except as otherwise provided in sec_1_752-2 a partner bears the economic risk of loss for a partnership_liability to the extent the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability becomes due and payable and the partner or related_person would not be entitled to reimbursement from another partner or person that is a related_person to another partner sec_1_752-2 provides that the determination of the extent to which a partner or related_person has an obligation to make a payment under sec_1 b is based on the facts and circumstances at the time of the determination all statutory and contractual obligations relating to the partnership_liability are taken into account for purposes of applying sec_1_752-2 including contractual obligations outside the partnership_agreement such as guarantees indemnifications reimbursement agreements and other obligations running directly to creditors or to other partners or to the partnership sec_1_752-2 provides that for purposes of determining the extent to which a partner or related_person has a payment obligation and the economic risk of loss it is assumed that all partners and related_persons who have obligations to make payments actually perform those obligations irrespective of their actual net_worth unless the facts and circumstances indicate a plan to circumvent or avoid the obligation based on the information provided and the representations made we conclude that the liability on the property contributed to p1 is a recourse_liability for purposes of sec_1_752-1 and that liability will be allocated to a pursuant to sec_1_752-2 accordingly the contribution of the debt-encumbered property to p1 in exchange for units in p1 will not result in the recognition of gain at the time of the contribution furthermore provided that a continues to bear the economic risk of loss with respect to the liability subsequent gifts of interests in p1 will not result in the recognition of income at the time of the gift except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
